                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

    RAYE STELLING,                        )
                                          )
                  Plaintiff,              )
                                          )
    v.                                    )          CV419-312
                                          )
    WALMART INC., et al.,                 )
                                          )
                                          )
                                          )
                                          )
                  Defendants.             )

                                    ORDER

         The Court directed the parties to submit, following their Rule 26(f)

conference, a report “conform[ing] to the language and format of the Form

Rule 26(f) Report for use in Judge Baker cases.” Doc. 9 at 2. The Rule

26(f) Report filed by the parties does not meet this requirement. Doc. 19.

The parties are directed to resubmit their Report using the proper form

and providing all requested information within seven days of this Order.

A copy of Judge Baker’s mandated form can be located on the Court’s

website www.gasd.uscourts.gov under “Forms.”1


1 The Form Rule 26(f) Report has been updated as of November 20, 2018. The parties
must use this updated Form when filing their Report. Additionally, the updated form
is a fillable Word document; when using this fillable Word document, the parties are
      SO ORDERED, this 4nd day of March, 2020.


                                            _______________________________
                                            ____________________________
                                            CHR RIS
                                                 I TO P ER L. RAY
                                              HRISTOPHER
                                                    OPH
                                            UNITED STATES MAGISTRATE JUDGE
                                            SOUTHERN DISTRICT OF GEORGIA




reminded to follow the Court’s procedures for electronic filings, detailed in Section VI
of the Rule 26 Instruction Order. Specifically, counsel shall not print and then scan
the Rule 26(f) Report before filing but instead directly convert the completed report
into a text-searchable PDF for filing.
